The plaintiff in error has failed to perfect his appeal by case-made, by reason of his having failed to file the case-made in the county court of Jefferson county. The appeal was also filed in this court after the expiration of the time allowed by the county court of Jefferson county. The case-made will be stricken from the record, which leaves the appeal pending upon the transcript. A careful examination of the transcript discloses no errors prejudicial to the substantial rights of this plaintiff in error. The judgment of the court below is therefore affirmed.